DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-10, 13, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saeki US 2008/0237895 A1.
Regarding claims 1-3, Saeki discloses:
A package (Figs. 1-4 and 6) comprising:
a substrate (20);
a dam structure (26) attached to the substrate, the dam structure being an annular structure (Fig. 4);
a die stack (stack of die 22) extending through the dam structure and attached to the substrate, topmost surface of the die stack being above a topmost surface of the dam structure; and
a first encapsulant (25) surrounding the die stack and extending through the dam structure.
(claims 2 and 3) Fig. 3B.
Regarding claims 8-10, 13 and 14, Saeki discloses:
A package (Figs. 1-4 and 6) comprising:
a substrate (20);
a die stack (stack of die 22) bonded to the substrate, the die stack comprising a plurality of integrated circuit dies, wherein each pair of adjacent integrated circuit dies of the plurality of 
a first encapsulant (25) extending along sidewalls of the plurality of integrated circuit dies and sidewalls of the connector joints; and
a dam structure (26) embedded within the first encapsulant, wherein the dam structure is an annular structure, wherein the dam structure surrounds the die stack, and wherein the first encapsulant is in physical contact with an inner sidewall and a top surface of the dam structure.
(claims 9,10 and 13) Fig. 3B.
(claim 14) para 0074.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saeki, as applied to claim 1, in view of Lee et al. US 2012/0193779 A1.
Regarding claims 4-7 and 11, Saeki does not disclose:
(claims 4 and 11) further comprising a second encapsulant surrounding the die stack, the first encapsulant and the dam structure, wherein the topmost surface of the die stack is level with a topmost surface of the second encapsulant; (claim 5) wherein the second encapsulant is in physical contact with an outer sidewall and the topmost surface of the dam structure; (claim 6) wherein the second encapsulant has a sloped sidewall and (claim 7) wherein the first encapsulant and the second encapsulant comprise different materials.
Lee discloses a publication from a similar field of endeavor in which:

It would have been obvious to one skilled in the art to employ the first and second encapsulants taught by Lee within the similar structure of Saeki such that “(claims 5 and 11) the second encapsulant is in physical contact with an outer sidewall and the topmost surface of the dam structure” in order to effectively dissipate heat and prevent the reliability thereof from being reduced by thermal expansion.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saeki/Lee, as applied to claim 11 above, in view of Zhang et al. US 2020/0118991 A1.
Regarding claims 4-7 and 11, Saeki does not disclose:
wherein the sidewall of the second encapsulant is coplanar with a sidewall of the substrate.
Zhang discloses a publication from a similar field of endeavor in which:
wherein the sidewall of an encapsulant (225) is coplanar with a sidewall of the substrate (265) (Fig. 2E).
It would have been obvious to one skilled in the art to adopt the arrangement/orientation of Zhang in order to further reduce package footprint.
 
Claims 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saeki in view of Nah US 2018/0286835 A1.
Regarding claims 15-18 and 20, Saeki discloses:
A method (Figs. 1-4 and 6) comprising:

attaching a dam structure (26) to the wafer, the die stack extending through a hole in the dam structure; and
filling the hole in the dam structure with a first encapsulant (25), wherein the first encapsulant extends along sidewalls of the plurality of integrated circuit dies of the die stack.
Saeki does not disclose:
performing a bonding process on the die stack, wherein the bonding process mechanically and electrically connects adjacent integrated circuit dies of the die stack to each other.
Nah discloses a publication from a similar field of endeavor in which,
performing a bonding process on the die stack, wherein the bonding process mechanically and electrically connects adjacent integrated circuit dies of the die stack to each other (para 0034-0036).
It would have been obvious to one skilled in the art to employ the process for bonding a die stack as taught by Nah in order to increase adhesive strength resulting in higher reliability.
(claim 20) Fig. 3B.

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saeki/Nah, as applied to claim 15 above, in view of Lee et al. US 2012/0193779 A1.
Regarding claim 19, SaekiNah do not disclose:
further comprising depositing a second encapsulant over the die stack, the first encapsulant and the dam structure, wherein a topmost surface of the die stack is level with a topmost surface of the second encapsulant; 
Lee discloses a publication from a similar field of endeavor in which:

It would have been obvious to one skilled in the art to employ the first and second encapsulants taught by Lee within the similar structure of Saeki/Nah such that “the second encapsulant is over the dam structure” in order to effectively dissipate heat and prevent the reliability thereof from being reduced by thermal expansion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/ERROL V FERNANDES/Primary Examiner, AU 2894